     Case: 3:20-cv-00503-WHR Doc #: 5 Filed: 01/19/21 Page: 1 of 1 PAGEID #: 58




                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION

John Crosson-Hill,                              )
                                                )
                           Plaintiff,           )    Case No. 3:20-cv-00503
                                                )
          v.                                    )
                                                     Judge Walter H. Rice
                                                )
Titan Consulting Group, LLC, Lakeview
                                                )
Law Group of Sonny S. Shalom, PLLC,             )
and Sonny S. Shalom, PLLC,                          ORDER GRANTING DEFENDANTS'
                                                )   UNOPPOSED MOTION TO EXTEND
                                                )   TIME TO MOVE, ANSWER OR
                           Defendants.
                                                )   OTHERWISE RESPOND TO
                                                )   PLAINTIFF'S COMPLAINT
                                                )


          Defendants Titan Consulting Group, LLC, Lakeview Law Group of Sonny S. Shalom,

PLLC, and Sonny S. Shalom, PLLC' s Motion to Extend Time to Move, Answer or Otherwise

Respond to Plaintiffs Complaint is GRANTED. Defendants' deadline is now February I , 2021.


                                                          IT IS SO ORDERED.


Date                                                      Walter H. Rice
                                                          United States District Judge




010-9155-9652/1/AMERICAS
